Exhibit 10.1




INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
May 28, 2006, by and between Kinder Morgan, Inc., a Kansas corporation (the
“Company”), and _________________________ (“Indemnitee”).  Capitalized terms
used herein and not otherwise defined have the meanings set forth in Section 16.

WHEREAS, Indemnitee performs a valuable service for the Company;

WHEREAS, the Restated Articles of Incorporation, as amended, of the Company (the
“Articles”) provide for the indemnification of directors, officers and certain
employees and agents of the Company, as permitted by the Kansas General
Corporation Code, as amended (the “KGCC”);

WHEREAS, the Articles and the KGCC, by their nonexclusive nature, permit
contracts between the Company and such directors, officers and employees and
agents of the Company with respect to indemnification of such persons;

WHEREAS, the Board of Directors of the Company has determined that the
continuation of present trends in litigation will make it more difficult to
attract and retain competent and experienced persons to serve the Company in
certain capacities, including as members of committees of the Company’s Board of
Directors, that this situation is detrimental to the best interests of the
Company’s stockholders and that therefore the Company should act to ensure that
there will be increased certainty of indemnification protection for the
individuals serving in such capacities in the future;

WHEREAS, this Agreement is a supplement to the provisions of the KGCC, the
Company’s Articles and the Bylaws and any resolutions adopted pursuant thereto
and is not intended to be a substitute therefor, nor is it intended to diminish
or abrogate any rights of Indemnitee thereunder; and

WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability and in order to induce Indemnitee to serve
in his or her Corporate Capacity, the Company has determined and agreed to enter
into this Agreement with Indemnitee.

NOW, THEREFORE, in consideration of Indemnitee’s service in his or her Corporate
Capacity, the parties hereto, intending to be legally bound, agree as follows:

1.

Indemnification of Indemnitee. Subject to Section 5, the Company hereby agrees
to indemnify, defend and hold harmless Indemnitee if Indemnitee is, or is
threatened to be made, a party to or a witness, or is otherwise involved, in any
Proceeding by reason of Indemnitee’s Corporate Capacity to the maximum extent
permitted by the KGCC, as the same now exists or may hereafter be amended (but
only to the extent any such amendment permits the Company to provide broader
indemnification rights than the KGCC permitted the Company to provide prior to
such amendment); provided, however, that except as provided in Section 6,
Indemnitee shall not be entitled to indemnification pursuant to this Agreement
in connection with a Proceeding

--------------------------------------------------------------------------------

initiated by Indemnitee (other than in Indemnitee’s Corporate Capacity) against
the Company or any director or officer of the Company unless the Company has
joined in or consented in writing to the initiation of such action.

2.

Advancement of Expenses.  

(a)

The Company shall pay for or reimburse the Expenses of Indemnitee with respect
to Indemnitee’s Corporate Capacity in advance of the final disposition of the
Proceeding if Indemnitee furnishes the Company a written undertaking, in a form
reasonably satisfactory to the Company, to repay any advances if it is
ultimately determined that Indemnitee is not entitled to indemnification under
this Agreement. However, if it is ultimately determined that Indemnitee is not
entitled to indemnification under this Agreement, Indemnitee will not be
obligated to repay any advances if it is ultimately determined that Indemnitee
is entitled to indemnification under the KGCC, the Articles, the Bylaws, any
resolutions promulgated under the Articles or Bylaws, or otherwise. Such
undertaking must be an unlimited general obligation of Indemnitee but need not
be secured and will be accepted without reference to the financial ability of
Indemnitee to make repayment.

(b)

Notwithstanding any other provision of this Agreement, provided the Indemnitee
has presented the undertaking required pursuant to Section 2(a), the advances to
be made hereunder shall be paid from time to time by the Company to Indemnitee
within 10 days following receipt of a written request therefor by the Company
from the Indemnitee, accompanied by copies of the relevant invoices. Any
advances and undertakings to repay pursuant to this Section 2 shall be unsecured
and interest free. Notwithstanding the foregoing, the obligation of the Company
to advance Expenses pursuant to this Section 2 shall be subject to the condition
that, if, when and to the extent that the Company determines that Indemnitee
would not be permitted to be indemnified under applicable law, the Company shall
be reimbursed, within sixty (60) days of such determination, by Indemnitee (who
hereby agrees to reimburse the Company) for all such amounts previously paid by
the Company pursuant to this Section 2; provided, however, that if Indemnitee
has commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Company that Indemnitee
would not be permitted to be indemnified under applicable law shall not be
binding and Indemnitee shall not be required to reimburse the Company for any
advance of Expenses until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed).

3.

Indemnification for Expenses of an Indemnitee Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of Indemnitee’s Corporate Capacity, a party
to and is successful on the merits or otherwise in defense of any Proceeding, or
in defense of any claim, issue or matter therein, Indemnitee shall be
indemnified against Expenses incurred by Indemnitee in connection with the
Proceeding, regardless of whether Indemnitee has met the standards set forth in
Sections 17-6305(a) and (b) of the KGCC and without any action or determination
in accordance with Section 5.  If Indemnitee is not wholly successful in such
Proceeding but is successful on the merits or otherwise as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify Indemnitee against all Expenses incurred by


-2-




--------------------------------------------------------------------------------

Indemnitee in connection with each successfully resolved claim, issue or matter.
Any necessary determination regarding the allocation or apportionment of
Expenses between successful and unsuccessful claims, issues or matters shall be
made by the person, persons or entity empowered or selected under Section 5(b)
to determine whether Indemnitee is entitled to indemnification.

4.

Partial Indemnification.  If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Expenses but not for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.

5.

Procedures and Presumptions for Determination of Entitlement to Indemnification.
 It is the intent of the parties to secure for Indemnitee rights of
indemnification to the maximum extent permitted under the law and public policy
of the State of Kansas.  Accordingly, the following procedures and presumptions
shall apply if any question arises as to whether Indemnitee is entitled to
indemnification under this Agreement (provided, however, if the procedures for
determination of entitlement to indemnification as currently set forth in the
KGCC are amended to require different procedures and such different procedures
create any material inconsistency between the procedures set forth in paragraph
(b) below, the procedures set forth in paragraph (b) shall also be deemed to be
amended in the same manner to the extent necessary to remove the material
inconsistency without any further action on the part of the Company or
Indemnitee):

(a)

To obtain indemnification (other than the advancement of Expenses and other than
as provided otherwise herein) under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification.  The Corporate Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board of Directors in
writing that Indemnitee has requested indemnification.  Any expenses incurred by
Indemnitee in connection with Indemnitee’s request for indemnification hereunder
shall be borne by the Company.  The Company hereby indemnifies and agrees to
hold Indemnitee harmless for any expenses (including attorneys’ fees and costs)
incurred by Indemnitee under the immediately preceding sentence irrespective of
the outcome of the determination of Indemnitee’s entitlement to indemnification.

(b)

The Company shall not indemnify Indemnitee under Section 1 unless a
determination has been made for a specific Proceeding that indemnification of
Indemnitee is permissible under Section 17-6305 of the KGCC.  The determination
shall be made:

(i)

If there are two or more Disinterested Directors, by the Board of Directors by a
majority vote of all the Disinterested Directors (a majority of whom shall for
such purpose constitute a quorum) or by a majority of the members of a committee
of two or more Disinterested Directors appointed by such a majority vote of all
of the Disinterested Directors; or

(ii)

By independent legal counsel in a written opinion, so long as such independent
legal counsel is:  





-3-




--------------------------------------------------------------------------------




(A)

selected in the manner prescribed in paragraph (i) of this subsection; or

(B)

if there are fewer than two Disinterested Directors, selected by the Board of
Directors (in which selection directors who do not qualify as Disinterested
Directors may participate);

(iii)

provided, however, that following a Change of Control of the Company, with
respect to all matters thereafter arising out of acts, omissions or events
occurring prior to or after the Change of Control of the Company concerning the
rights of Indemnitee to seek indemnification under this Section 5, such
determination shall be made by independent legal counsel nominated by Indemnitee
and selected by the Board of Directors or its committee in the manner described
in Sections 5(b)(i) and 5(b)(ii)(B) (which selection shall not be unreasonably
withheld or delayed), which counsel shall not have otherwise performed services
for the Indemnitee or the Company or its successors or predecessors (other than
in connection with similar matters) within the five years preceding its
engagement to render such opinion (“Independent Counsel”).  If Indemnitee fails
to nominate Independent Counsel within ten (10) business days following written
request by the Company to nominate Independent Counsel, the Board of Directors
or its committee shall select Independent Counsel in the manner described in
Section 5(b)(ii).  Independent Counsel shall not in any case be a person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement, nor shall
Independent Counsel be any person who has been sanctioned or censured for
ethical violations of applicable standards of professional conduct. Such
Independent Counsel shall determine as promptly as practicable whether and to
what extent Indemnitee would be permitted to be indemnified under applicable law
and shall render a written opinion to the Company and to Indemnitee to such
effect. The Company agrees to pay the reasonable fees and costs of the
Independent Counsel referred to above and to fully indemnify such Independent
Counsel against any and all expenses, claims, liabilities and damages arising
out of or relating to this Section 5 or its engagement pursuant hereto.

(c)

If the person, persons or entity empowered or selected under Section 5(b) to
determine whether Indemnitee is entitled to indemnification have not made a
determination within sixty (60) days after receipt by the Company of the request
therefor, the requisite determination of entitlement to indemnification shall be
deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

(d)

Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or


-4-




--------------------------------------------------------------------------------




information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Indemnitee and reasonably necessary to such
determination.  Each such person, persons or entity making such determination
with respect to Indemnitee’s entitlement to indemnification shall act reasonably
and in good faith in making a determination under this Agreement of Indemnitee’s
entitlement to indemnification.  Any expenses incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.

6.

Remedies of Indemnitee; Legal Fees and Expenses.

(a)

If (i) a determination is made pursuant to Section 5 that Indemnitee is not
entitled to indemnification under this Agreement, (ii) advancement of Expenses
is not timely made pursuant to Section 2, (iii) no determination of entitlement
to indemnification has been made pursuant to Section 5(b) within sixty (60) days
after receipt by the Company of the request for indemnification, or (iv) payment
of indemnification is not made within twenty (20) days after a determination has
been made that Indemnitee is entitled to indemnification or such determination
is deemed to have been made pursuant to Section 5, Indemnitee shall be entitled
to an adjudication of Indemnitee’s entitlement to such indemnification or
advancement of Expenses. The Company shall not oppose Indemnitee’s right to seek
any such adjudication.

(b)

If a determination is made pursuant to Section 5(b) that Indemnitee is entitled
to indemnification, the Company shall be bound by such determination in any
judicial proceeding.

(c)

If Indemnitee, pursuant to this Section 6, seeks an interpretation or judicial
adjudication of Indemnitee’s rights under, or to recover damages for breach of
this Agreement, or to recover under any directors’ and officers’ liability
insurance policies maintained by the Company, the Company shall pay on
Indemnitee’s behalf, in advance, any and all expenses (of the types described in
the definition of Expenses in Section 16) actually and reasonably incurred by
Indemnitee in such interpretation or judicial adjudication, regardless of
whether Indemnitee ultimately is determined to be entitled to such
interpretation, indemnification, advancement of expenses or insurance recovery.

(d)

The Company shall be precluded from asserting in any judicial proceeding that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court that the Company is bound by
all the provisions of this Agreement.

7.

Presumption of Entitlement. In making a determination of entitlement to
indemnification under this Agreement pursuant to Section 5, the person, persons
or entity making such determination shall presume that indemnification is
permissible unless clearly precluded by this Agreement or the applicable
provisions of the KGCC.

8.

No Presumptions as to Certain Termination Events of Proceeding. For purposes of
this Agreement, the termination of a Proceeding by judgment, order, settlement
or conviction, or


-5-




--------------------------------------------------------------------------------


upon a plea of nolo contendere or its equivalent does not, of itself, create a
presumption that Indemnitee did not meet the standard of conduct set forth in
Section 17-6305 of the KGCC.

9.

Non-Exclusivity. The rights of indemnification as provided by this Agreement
(including without limitation the right to advancement of Expenses) shall be in
addition to, and not in lieu of, any other rights to which Indemnitee may at any
time be entitled under the KGCC, applicable law, the Company’s Articles or
Bylaws, any agreement, a vote of stockholders or a resolution of directors, or
otherwise.  Except as required by applicable law, the Company shall not adopt
any amendment to its Articles of Incorporation or Bylaws the effect of which
would be to deny, diminish or encumber Indemnitee’s right to indemnification
under this Agreement.  No amendment, alteration or termination of this Agreement
or of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by Indemnitee in his or
her Corporate Capacity prior to such amendment, alteration or termination.  To
the extent that a change in the KGCC, whether by statute or judicial decision,
permits greater indemnification or advancement of Expenses than would be
afforded currently under the KGCC, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change.  No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

10.

Subrogation. In the event of any payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee.  Following receipt of indemnification payments hereunder, as further
assurance, Indemnitee shall execute all papers required and, at the expense of
the Company, take all action reasonably necessary to secure such rights,
including execution of such documents as are reasonably necessary to enable the
Company to bring suit to enforce such rights.

11.

Insurance. The Company has already obtained and will maintain a policy or
policies of insurance with reputable insurance companies providing some or all
of the individuals serving in a Corporate Capacity with coverage for losses, or
to ensure the Company’s performance of its indemnification obligations under
this Agreement.  To the extent that the Company maintains an insurance policy or
policies providing liability insurance for individuals serving in a Corporate
Capacity, or in capacities substantially similar to the Corporate Capacity,
Indemnitee must be covered by such policy or policies in such manner as to
provide Indemnitee the same rights and benefits as are accorded other
individuals serving in substantially the same Corporate Capacity or in
capacities substantially similar to the Corporate Capacity.  The policy or
policies of insurance protect and will protect Indemnitee against loss,
liability, costs or Expenses whether or not the Company would have the power to
indemnify such person against such loss, liability, costs or Expenses under the
KGCC or applicable law.  Any failure by the Company to maintain insurance will
not discharge the Company’s indemnification obligations under this Agreement.  

12.

No Duplication of Payment.  The Company shall not be liable under this Agreement
to make any payment of amounts otherwise indemnifiable hereunder if and to the

-6-




--------------------------------------------------------------------------------

extent that Indemnitee has otherwise actually received such payment under any
insurance policy, contract, agreement or otherwise.

13.

Defense of Claims. The Company shall be entitled to participate in the defense
of any Proceeding to which Indemnitee is a party by reason of Indemnitee’s
Corporate Capacity or to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee, provided, however, if Indemnitee, concludes that (a)
the use of counsel chosen by the Company to represent Indemnitee would likely
present such counsel with an actual or potential conflict of interest and
Indemnitee furnishes to the Company a written opinion of counsel to such effect,
(b) the named parties in the Proceeding include both Indemnitee and the Company
and Indemnitee concludes that there may be one or more legal defenses available
to Indemnitee that are different from or in addition to those available to the
Company, and Indemnitee furnishes to the Company a written opinion of counsel to
such effect, or (c) any such representation by counsel would be precluded under
the applicable standards of conduct then prevailing, and Indemnitee furnishes to
the Company a written opinion of counsel to such effect, then Indemnitee shall
be entitled to retain separate counsel (but not more than one law firm plus, if
applicable, local counsel) at the Company’s expense. The Company shall not be
liable to Indemnitee under this Agreement for any amounts paid in settlement of
any Proceeding effected without the Company’s prior written consent.  The
Company shall not, without the prior written consent of Indemnitee, effect any
settlement of any Proceeding unless such settlement solely involves the payment
of money and includes a complete and unconditional release of Indemnitee from
all liability on all claims that are the subject matter of the Proceeding.
Neither the Company nor Indemnitee shall unreasonably withhold its consent to
any proposed settlement; provided, however, that Indemnitee may withhold consent
to any settlement that does not provide a complete and unconditional release of
Indemnitee.

14.

Successors and Binding Agreement.  

(a)

The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all the business or assets of the Company, by agreement in form
and substance satisfactory to Indemnitee and Indemnitee’s counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement shall be binding upon and inure to the benefit of the
Company and any successor to the Company, including any person or entity
acquiring directly or indirectly all or substantially all of the business or
assets of the Company whether by purchase, merger, consolidation, reorganization
or otherwise (and such successor will thereafter be deemed the “Company” for
purposes of this Agreement).

(b)

Indemnitee’s right to indemnification and advancement of Expenses pursuant to
this Agreement shall continue regardless of the termination of Indemnitee’s
Corporate Capacity, and this Agreement shall inure to the benefit of and be
enforceable by Indemnitee’s personal or legal representatives, executors,
administrators, spouses, heirs, assigns and other successors.





-7-




--------------------------------------------------------------------------------




(c)

This Agreement is personal in nature and neither of the parties hereto shall,
without the prior written consent of the other, assign or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 14(a) and 14(b).

15.

Enforcement/Reliance.

(a)

The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve in a Corporate Capacity, and the Company acknowledges that
Indemnitee is relying upon this Agreement in serving in such Corporate Capacity.

(b)

This Agreement, along with the Company’s Articles, constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof.

16.

Definitions.  For purposes of this Agreement:

(a)

“Affiliate” has the meaning as defined in Rule 405 under the Securities Act of
1933, as amended.

(b)

“Change of Control” means the occurrence with respect to the Company of any of
the following events: (a) any “person,” as such term is used in Section 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) (other than the Company, any trustee or other fiduciary holding securities
under an employee benefit plan of the Company), is or becomes the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities;
(b) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board of Directors of the Company, and any new
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in clauses (a), (c)
or (d) of this definition) whose election by the Board of Directors or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3rds) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason other than normal
retirement, death or disability to constitute at least a majority thereof; (c)
the stockholders of the Company approve a merger or consolidation of the Company
with any other person, other than (i) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities for the surviving entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or surviving entity outstanding immediately after such merger or
consolidation, or (ii) a merger in which the Company is the surviving entity but
no “person” (as defined above) acquires more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities; or (d) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect).

-8-




--------------------------------------------------------------------------------




(c)

“Corporate Capacity” describes serving as a member of the Special Committee of
the Board of Directors of the Company created by the Board of Directors on May
28, 2006. Corporate Capacity includes, unless the context requires otherwise,
the estate or personal representative of Indemnitee.

(d)

“Disinterested Director” means a director who at the time of a vote referred to
in Section 5(b) is not:

(i)

A party to the Proceeding; or

(ii)

A director having a familial, financial, professional, or employment
relationship with the director whose indemnification or advance for Expenses is
the subject of the decision being made with respect to the Proceeding, which
relationship would, in the circumstances, reasonably be expected to exert an
influence on the director’s judgment when voting on the decision being made.

(e)

“Expenses” means, (i) with respect to any Proceeding against Indemnitee other
than a Proceeding by or in right of the Company, all expenses, judgments, fines
and amounts paid in settlement actually and reasonably incurred by Indemnitee in
connection with such Proceeding, including attorneys’ fees and costs, and (ii)
with respect to any Proceeding against Indemnitee by or in right of the Company,
all expenses actually and reasonably incurred by Indemnitee in connection with
the defense or settlement of such Proceeding, including attorneys’ fees and
costs.

(f)

“Proceeding” means any threatened, pending, or completed action, suit, or
proceeding, including discovery, whether civil, criminal, administrative,
arbitrative, or investigative, whether formal or informal and including any
action brought under the federal securities laws.

17.

Modification and Waiver.  This Agreement may not be modified, amended, altered,
supplemented or terminated, except upon the execution and delivery of a written
agreement executed by the parties hereto.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

18.

Notice By Indemnitee.  Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
that may be subject to indemnification covered hereunder.  The failure to so
notify the Company shall not relieve the Company of any obligation that it may
have to Indemnitee under this Agreement or otherwise unless and only to the
extent that such failure or delay materially prejudices the Company.

19.

Notices.  Any notice, request, instruction, consent, correspondence or other
document to be given hereunder by either party to the other (herein collectively
called “Notice”) shall be in writing and delivered in person or by courier
service requiring acknowledgment of receipt of delivery or mailed by certified
mail, postage prepaid and return receipt requested, or by telecopier, as
follows:





-9-




--------------------------------------------------------------------------------




If to the Indemnitee, addressed to:




______________________________

______________________________

______________________________

______________________________




Telecopier No.:__________________

If to Company, addressed to:




Kinder Morgan, Inc.

500 Dallas Street, Suite 1000

Houston, Texas 77002




Attention:

________________


________________




Telecopier No.: ____________

Notice given by personal delivery or courier service shall be effective upon
actual receipt.  Notice given by mail shall be effective upon actual receipt or,
if not actually received, the fifth business day following deposit with the U.S.
Post Office.  Notice given by telecopier shall be confirmed by appropriate
answer back and shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours.  Any party may change any address to which Notice is to be given
to it by giving Notice as provided above of such change of address.

20.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same Agreement.

21.

Descriptive Headings.  The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

22.

Governing Law.  The parties agree that this Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Kansas
without application of the conflict of laws principles thereof.

23.

Severability.  Whenever possible, each provision or portion of any provision of
this Agreement will be interpreted in such manner as to be effective and valid
under applicable law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or portion of any provision
in such jurisdiction, and this Agreement will be reformed, construed and
enforced in

-10-




--------------------------------------------------------------------------------

such jurisdiction as if such invalid, illegal or unenforceable provision or
portion of any provision had never been contained herein.

24.

Entire Agreement.  This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof and supersedes all other prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof.  

*     *     *





-11-




--------------------------------------------------------------------------------




The parties hereto have executed this Indemnification Agreement as of the day
and year first above written.

KINDER MORGAN, INC.


By:

______________________________

Name:_________________________

Title:__________________________




INDEMNITEE

__________________________________

Name:  











-12-




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------